DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Claims 2-16 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 March 2022.

Applicant’s election without traverse of Species VIII, corresponding to originally filed Claims 1, 17-21, and 31-32 in the reply filed on 09 March 2022 is acknowledged.

Claim Objections

Claim 21 is objected to because of the following informalities:  the claim recites “wherein the head-amounted display device comprises an actuator module…” near the end of the claim.  The examiner assumes that the claim contains a typographical error and is intended to recite “wherein the head-mounted display device comprises an actuator module….”  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17-21, and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacoby et al. (hereinafter “Jacoby” US 2021 / 0141212).

As pertaining to Claim 1, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) a head-mounted display device (see Fig. 11; and see Page 5, Para. [0044]-[0045] and Page 11, Para. [0115]) comprising: 
a light projector (see (160) in Fig. 2); 

a rigid refractive component (22), 
a shaper ring (21) defining an aperture (i.e., a central opening), and 
a flexible lens membrane (26) between the shaper ring (21) and the rigid refractive component (22), the flexible lens membrane (26) covering the aperture (i.e., the central opening), 
wherein the rigid refractive component (22), the shaper ring (21), and the flexible lens membrane (26) are arranged along an axis (again, see Figs. 1A-1D), 
wherein the rigid refractive component (22) and the flexible lens membrane (26) define a chamber (25) between the flexible lens membrane (26) and the refractive component (22), and 
wherein a volume of fluid is disposed within the chamber (25); and 
an actuator module (i.e., a suitable adjustment mechanism) coupled to the variable focus lens assembly (20), wherein the actuator module (i.e., suitable adjustment mechanism) is configured to adjust an optical power of the variable focus lens (20) by moving the shaper ring (21) relative to the rigid refractive component (22) along the axis, such that a curvature of the flexible lens membrane (26) in the aperture (i.e., the central opening) is modified (see Page 6 through Page 7, Para. [0069]-[0080] and Page 8, Para. [0086]).

As pertaining to Claim 17, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) that the optical assembly (20, 30, 40) comprises a second variable focus lens assembly (30) concentric with the variable focus lens assembly (20), and
wherein the actuator module (i.e., the suitable adjustment mechanism) is configured, during use of the head-mounted display device (again, see Fig. 11, for example), to adjust the optical power of the variable focus lens assembly (20) and an optical power of the second variable focus lens assembly (30), such that the optical power of the variable focus lens assembly (20) is the inverse of the optical power of the second variable focus lens assembly (30; again, see Page 6 through Page 7, Para. [0074]-[0080]).

As pertaining to Claim 18, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) that the optical assembly (20, 30, 40) further comprises an eyepiece (40) disposed between the variable focus lens assembly (20) and the second variable focus lens assembly (30),
wherein the eyepiece (40) is configured to receive the light from the light projector (160) and direct the light through one of the variable focus lens assembly (20) or the second variable focus lens assembly (30) to the user (see (E)) during use of the head-mounted display device (again, see Fig. 11, for example; and see Page 6, Para. [0069] and [0075]; and Page 7, Para. [0078]-[0080]).

As pertaining to Claim 19, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) a control module (i.e., control functionality implicit in a suitable adjustment mechanism) configured to control the actuator module (i.e., the suitable adjustment mechanism) during use of the head-mounted display device (again, see Fig. 11, for example), such that the optical power of the variable focus lens assembly (20) is the inverse of the optical power of the second variable focus lens assembly (30; again, see Page 6 through Page 7, Para. [0074]-[0080]).

As pertaining to Claim 20, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) a frame (see (32) in Fig. 11, for example) attached to the light projector (160), the optical assembly (20, 30, 40), and the actuator module (i.e., the suitable adjustment mechanism), wherein the frame (again, see (32) in Fig. 11) is configured, when worn by the user, to orient the optical assembly (20, 30, 40) such that the optical axis extends towards an eye of the user (again, see Page 11, Para. [0115]).

As pertaining to Claim 21, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) a method of presenting image content to a user using a head-mounted display device (see Fig. 11; and see Page 5, Para. [0044]-[0045] and Page 11, Para. [0115]), the method comprising: 
generating light using a light projector (see (160) in Fig. 2) of a head-mounted display device (again, see Fig. 11, for example); 
directing the light to an eye of a user (see (E) in Figs. 1A-1D) using an optical assembly (see (20, 30, 40) in Figs. 1A-1D) of the head-mounted display device (again, 
a rigid refractive component (22), 
a shaper ring (21) defining an aperture (i.e., a central opening), and 
a flexible lens membrane (26) between the shaper ring (21) and the rigid refractive component (22), the flexible lens membrane (26) covering the aperture (i.e., the central opening), 
wherein the rigid refractive component (22), the shaper ring (21), and the flexible lens membrane (26) are arranged along an axis (again, see Figs. 1A-1D), 
wherein the rigid refractive component (22) and the flexible lens membrane (26) define a chamber (25) between the flexible lens membrane (26) and the refractive component (22), and 
wherein a volume of fluid is disposed within the chamber (25); and 
wherein the head-mounted display device (again, see Fig. 11, for example) comprises an actuator module (i.e., a suitable adjustment mechanism) coupled to the variable focus lens assembly (20); and
adjusting (i.e., via the suitable adjustment mechanism) an optical power of the optical assembly (20, 30, 40), wherein adjusting the optical power of the optical assembly (20, 30, 40) comprises moving the shaper ring (21) relative to the rigid refractive component (22) along the axis using the actuator module (i.e., a suitable adjustment mechanism), such that a curvature of the flexible lens membrane (26) in the aperture (i.e., the central opening) is modified (see Page 6 through Page 7, Para. [0069]-[0080] and Page 8, Para. [0086]).

As pertaining to Claim 31, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) that the optical assembly (20, 30, 40) comprises a second variable focus lens assembly (30) concentric with the variable focus lens assembly (20), and
wherein the method comprises:
adjusting an optical power of the second variable focus lens assembly (30) concurrently with adjusting the optical power of the variable focus lens assembly (20), such that the optical power of the variable focus lens assembly (20) is the inverse of the optical power of the second variable focus lens assembly (30; again, see Page 6 through Page 7, Para. [0074]-[0080]).

As pertaining to Claim 32, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) that the directing the light to the eye of the user comprises directing the light through one of the variable focus lens assembly (20) or the second variable focus lens assembly (30) to the eye of the user (see (E); and see Page 6, Para. [0069] and [0075]; and Page 7, Para. [0078]-[0080]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622